PER CURIAM:
We have carefully considered the record and briefs in this case, and conclude that the judgment of the district court reaches the correct conclusion by reasoning that is unassailable. We have also carefully considered the original opinion, supplemented by the opinion following appellant’s motion for reconsideration in the court below, both written, as they were, by a distinguished District Judge for the Northern District of Georgia who had himself served for a number of years as a judge of the Superior Court of the state of Georgia. Being a diversity case as to which this court should pay substantial deference to the views of the trial court of the state involved, where jurisprudence at the highest level of the state court is lacking, we consider that we can do nothing better with respect to our judgment that the case should be affirmed than to accept and adopt the opinion of the trial court, which we do. See 292 F.Supp. 27.
Affirmed.